Grant, J.
(after stating .the facts). 1. The order upon its face was the obligation of the school district, and not that of the defendants, who signed as officers. Plaintiff’s main argument seems' to be that the defendants were “guilty of gross carelessness in signing the order, and thus putting it in the power of wrong-doers to commit a wrong or a -fraud which must result in a loss to themselves or to some innocent third person.” This is not a case for the application of that rule. The *76order, upon its face, purports to be issued by authority of the school district. It is like the bonds of a municipality, which the purchaser takes subject to the authority of the municipality to issue. The officers who sign such orders or bonds are not liable in an action of assumpsit, for they have not personally promised to pay the debt. If they are guilty of any fraud in connection therewith, they can only be held liable in another form of action.
2. There is nothing upon the face of the order to indicate to plaintiff that payment was guaranteed by the defendants. The defendants signed the order in the usual place, at the right hand, opposite the words “School Officers.” At the left are the words, “ Issued by authority of officers of said district, and payment guaranteed by”— It was conceded that the officers had no authority to issue the order, and, as against the district, it is void.- They evidently did not sign the order as guarantors, or upon any idea that they were individually liable. The guaranty was placed at the left of the order, leaving a .place underneath for the signatures of those who might sign as guarantors. It is a fair inference that the order was printed with the fraudulent intent to mislead the signers of it in believing that they were acting only in an official capacity, and at the same time enabling the agents of the Educational Association, in disposing of the order, to represent that the officers were individually liable.
We think the court properly directed a verdict, and the judgment is affirmed.
The other Justices concurred.